DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 3, and 5-20 are amended.  Claims 2, 4, and 21-34 were cancelled.  Claims 1, 3, and 5-20 remain pending.  

Response to Arguments
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1-3, 5-20 and 22 are withdrawn in view of the amendment to claim 1, 12, and 14.
Applicant’s arguments, see pg. 10, filed 12/21/2020, with respect to claim 1 have been fully considered and are persuasive.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nassiff (US 5111826).
In particular, Claim 1 appears to have been amended to include the limitations from claims 2 and narrower version of claim 22’s limitations.  Thus claim 1 was previously a clamping device but is now a blood pressure monitor that uses the clamping device.  Applicant does not agree with the initial argument on page 10 regarding the circumference data in Shih as the abstract clearly discloses a sensor that indicates the arm to be at least one of three circumferences.  However, the argument in the next paragraph on page 10 is convincing.  Claim a value indicative of a clamping pressure.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “pressure sensing component” and dependent claim 6 also recites a “pressure sensing component” in the body of claims.  It is unclear if these are actually referring to the same sensor or if they are different.  For purposes of examination, the Office interpreted them as referring to the same sensor.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 3, and 5-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  If the pressure sensing component recited in claim 1 is the same as that in claim 6, then claim 6 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2011/0040196, cited in the IDS) in view of Nassiff (US 5111826).
Regarding claim 1, Shih et al. disclose a blood pressure monitoring system for calculating a corrected blood pressure value in a human limb (see Abstract), the system comprising:
clamping device for applying pressure to a human limb (Fig. 1A shows arm clamp ) comprising: 
a first rigid part having a first inner profile (Fig. 1A, #111, concave side is the first inner profile), 
a second rigid part facing the first inner profile and having a second inner profile (112, where 112 faces 111), wherein the first and second inner profiles are arranged to apply clamping pressure against the human limb when the device is in the clamped position and thereby apply clamping pressure to blood vessels in the limb ([0017] – “an upper arm blood pressure monitor”; when the device is arranged around the arm and locked in position, clamping and therefore pressure on blood vessels is possible); 
a coupling portion that couples the first and second rigid parts together while allowing relative movement of the first and second parts between a clamped position and an unclamped position(see hinge A in Fig. 1A); 
an expandable element arranged at least partly along at least one of the first inner profile and the second inner profile (Fig. 1A, #140, [0017] – “an inflation bag 140”); wherein the expandable element is inflatable to apply additional pressure to the limb ([0023] “-the inflation bag 140 is disposed along the inner surface 1105 of the main body 110. When the upper arm is placed in the main body 110, the inflation bag 140 is inflated to surround tightly the upper arm to help measuring of blood pressure”), and deflatable to reduce the additional pressure, when the clamping device is positioned on the limb (this is implied, if the bag is inflatable, it must be deflatable as well prior to inflating)); and 
a spatial sensing component adapted to sense or indicate a spatial dimension value for a cross-sectional dimension of the human limb (Abstract – “The sensing unit, disposed on the body, detects the first position or the second position to determine the first circumference or the second circumference respectively”, [0024] “Thus, the sensing member 131 is corresponded to one of the sensing points (P1, P2 or P3). For example, when the sensing member 131 is corresponding to the first sensing point P1, the sensing member 131 reads the information regarding to the sensing point P1 and transmits the information to the controller. According to pre-stored data saved in the controller, a first circumference corresponding the information regarding to the sensing point P1 is determined. In other words, the circumference of the user's upper arm approximately equals to the first circumference. For the same reason, when the sensing member 131 corresponds to the second sensing point P2 or the third sensing point P3, the sensing member 131 reads the information regarding to the second sensing point P2 or the third sensing point P3 and transmits the information to the controller to determine a second circumference or a third circumference of a user's arm); and 
a computing device (controller referenced in [0017]) for calculating the corrected blood pressure value ([0033] notes that a BP value is fine tuned based on circumference measurement by the system), wherein the computing device includes: an input component configured to receive: 
a) a first value indicative of a cross-sectional dimension of the human limb (it is implied in [0033] that the controller, in receiving the circumference data, includes an input component) , 
c) a set of blood pressure values obtained from measurements of blood pressure in the human limb (([0017] – “The blood pressure monitor 100 calculates the blood pressure value according to the measured data and the parameter of the circumference of the upper arm by 
a processor (the previously mentioned controller); and 
a storage medium including instructions for the processor to calculate a set of corrected blood pressure values using the first value, second value and set of blood pressure values ([0021] – “-transmits the different data to the controller for calculating the blood pressure” – this implies a storage and the controller; the controller was interpreted as a specially programmed computer).
Shih does not disclose: a pressure sensing component adapted for sensing a clamping pressure applied by the clamping device to a human limb; and that the computing device inputs b) a second value of a clamping pressure applied by the clamping device to the human limb as part of the blood pressure determination process.  However, Nassiff teaches a blood pressure measurement method (Abstract).  Nassiff’s blood pressure monitor clamps to a body part (Abstract) to measure blood pressure.  Blood pressure is calculated by subtracting the clamping pressure from the measured blood pressure to yield actual blood pressure (see Abstract and col. 4, section 3).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Shih to include an additional correction factor where clamping pressure is taken into account as taught by Nassiff for measuring blood pressure because this yields a more accurate blood pressure result.  There would have been a reasonable expectation of success give that this would require just an additional sensor and programming code.  
Regarding claim 5, Shih et al. disclose wherein the spatial sensing component is a spatial sensor adapted to provide a first output indicative of a spatial dimension value for the spatial dimension (see claim 1 rejection citations above that discuss the output of arm circumference; [0033] – “The blood 
Regarding claim 6, Shih et al. as modified by Nassiff et al. teach wherein the clamping device further comprises a pressure sensing component comprising a pressure sensor for sensing pressure (see claim 1 rejection discussion of Nassiff).  The rationale for modifying remains the same.
Regarding claim 7, Shih et al. as modified by Nassiff teach wherein the pressure sensor is adapted to provide a second output indicative of pressure (see claim 1 rejection discussion of Nassiff).  The rationale for modifying remains the same. 
Regarding claim 8, Shih et al. disclose wherein the second output comprises an output of the clamping pressure applied by the clamping device to the human limb (see claim 1 rejection discussion of Nassiff).  The rationale for modifying remains the same.
Regarding claim 11, Shih et al. as modified by Nassiff teach wherein the clamping device is adapted to provide at least one of the first output or second output to the computing device (see claim 1 rejection discussion of Nassiff).  The rationale for modifying remains the same.
Regarding claim 12, Shih et al. disclose wherein at least one of the spatial sensor and the pressure sensing component are adapted to be electrically coupled to the computing device to thereby provide the at least one of the first and second output ([0033] – “The blood pressure monitor of the invention measures the circumference of the upper arm, and provide the circumference to the controller”).
Regarding claim 13, Shih et al. disclose wherein the clamping device further comprises at least one transmitter for providing the at least one of the first and second output to the computing device ([0033] – “The blood pressure monitor of the invention measures the circumference of the upper arm, and provide the circumference to the controller”; [0021] -the sensing member 131 electrically connects with the controller; to be able to transmit a signal via an electrical connection inherently requires a 
Regarding claim 14, Shih et al. disclose wherein the clamping device further comprises a display coupled to the at least one of the spatial sensing component and the pressure sensing component to receive at least one of the first output and a second output provided by the pressure sensing component to thereby display at least one of the spatial dimension value and the clamping pressure value ([0033] – “The blood pressure monitor of the invention measures the circumference of the upper arm, and provide the circumference to the controller for fine tuning, thus an accurate blood pressure could be obtained an displayed on the display unit”).
Regarding claim 15, Shih et al. disclose wherein the display includes either an electro- mechanical meter or an electronic display ([0033] reference to display unit that is electrically connected to the controller, this implies an electronic display).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. in view of Nassiff as applied to claim 1 and further in view of Riyang (CN102697225).  Shih et al. do not disclose wherein the clamping device includes a meter for indicating the spatial dimension value (Shih’s device does estimate arm circumference though as noted in the claim 2 rejection and includes a display unit as noted in [0033]).  Riyang however teaches a device that can measure upper-arm circumference that has the ability to output the size of the arm (see Abstract).   It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Shih et al. to display the spatial dimension value as taught by Riyang because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  There would have been a .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. in view of Nassiff as applied to claim 1 and further in view of Kasahara et al. (US 2015/0216454).  Shih et al. do not disclose the clamping device further comprises: an indicator, wherein the processor is adapted to receive the second output and is configured to trigger the indicator to indicate when a predetermined clamping pressure is reached (this was interpreted as a alert to the start of the BP test).   Indicators that alert a person that a diagnostic measurement will start are known in the medical arts.  Kasahara et al. teach that an alarm sound will go off at the start of a diagnostic test (see [0076]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Shih et al. to provide an alert also at the start of the measurement as generally taught by Kasahara et al. because it will allow the user to focus their attention on what needs to be done for the test.  There would have been a reasonable expectation of success given that this amounts to a simple notification.  For claim 10, Kasahara et al. also teach wherein the indicator provides at least one of a visible or audible output ([0076]).  The rationale for modifying remains the same.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. in view of Nassiff as applied to claim 1 and further in view of Wang (CN103654754, see attached Foreign reference).   Shih et al. do not disclose wherein the expandable element is adapted to be connected to a sphygmomanometer for inflating and deflating the expandable element and to determine the set of blood pressure values.  However, Wang teaches a hybrid sphygmomanometer connected to a blood pressure cuff for measuring blood pressure (see abstract – “The invention discloses a hybrid sphygmomanometer. The hybrid sphygmomanometer comprises a cuff inflating and deflating device, a blood pressure cuff and an electronic pressure measuring and displaying device, wherein the cuff inflating and deflating device, the blood pressure cuff and the electronic pressure measuring and . 
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. in view of Nassiff as applied to claim 1 and further in view of Freund et al. (US 2002/0156382).  Shih et al. do not disclose wherein the clamping device further comprises: a pump in fluid connection with the expandable element for inflating and deflating the expandable element; and a controller connected to the pump for controlling the pump to inflate and deflate the expandable element in a predetermined manner for blood pressure measurements (these details are left unsaid).  However, inflation/deflation pump is well known in the blood pressure cuff measurement arts.  Freund et al. teaches these features for controller pressure in a BP cuff bladder (see [0003]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Shih et al. to include the pump limitations as claimed and taught by Freund et al. for controller the pressure in inflatable bladder 140 because it allows for automatic control of inflation/deflation which makes testing easier.  There would have been a reasonable expectation of success given the history of integrating such pumping structures into BP measurement devices that wrap around limbs. 
Regarding claim 19, Shih et al. disclose the blood pressure monitoring system further comprising a pump in fluid connection with the expandable element for inflating and deflating the expandable element; a controller connected to the pump for controlling the pump to inflate and deflate the expandable element in a predetermined manner for blood pressure measurements (see claim 17 modification of Shih in view of Freund); a further pressure sensor pneumatically coupled to the 
Regarding claim 20, Shih et al. disclose wherein the spatial sensing component is a spatial sensor coupled to the processor and adapted to provide a first output indicative of a spatial dimension value of the spatial dimension to the processor (again see the modification of Shih in view of Nassiff in the claim 1 rejection, the processor would output the clamping pressure to the processor for additional blood pressure correction).  The rationale for modifying remains the same.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. in view of Nassiff as applied to claim 1 and further in view of Freund et al. as applied to claim 17 and in view of the Office Notice taken below by the Office. 
Regarding claim 18, Shih et al. as modified by Nassiff teach wherein the processor is electrically coupled to the pressure sensing component (see claim 1 rejection), wherein the pressure sensing component is pneumatically coupled to the expandable element, and wherein the controller and the processor are adapted to determine the set of corrected blood pressure values using the second output from the pressure sensing component and the spatial dimension value (again, this would result from the modification with Nassiff).  The rationale for modifying remains the same.  Shih, Nassiff, and Freund do not disclose wherein the at least one sensing component includes a further pressure sensor.  However, the Office takes official notice that the use of backup pressure sensors is notoriously known.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Shih et al. to include a backup pressure sensor because this could allow continuous .

Conclusion

Claims 1, 3, and 5-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/               Examiner, Art Unit 3791                                      

                                                                                                                                                   /JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791